UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1511



CLINCHFIELD COAL COMPANY,

                                                          Petitioner,

          versus


ALVIN DOTSON; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-582-BLA)


Submitted:   September 30, 1999           Decided:   October 13, 1999


Before MURNAGHAN, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Petitioner.   Joseph E. Wolfe, Vernon M. Williams, Bobby S.
Belcher, Jr., WOLFE & FARMER, Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clinchfield Coal Company petitions for review of an order of

the Department of Labor’s Benefits Review Board (BRB), which

affirmed an award of benefits to Alvin Dotson, a former coal miner,

under the Black Lung Benefits Act.    30 U.S.C. §§ 901-945 (1994).

Our review of the record and consideration of the briefs reveals

that the decision is in accordance with law and is supported by

substantial evidence.    Accordingly, we affirm on the reasoning of

the BRB.      Dotson v. Clinchfield Coal Co., No. 98-582-BLA (BRB

Feb. 22, 1999).    We grant Appellant’s unopposed motion to submit

this appeal on the briefs and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2